Citation Nr: 1742750	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  15-16 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for coronary artery disease, status post coronary artery bypass graft.

2.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD). 

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for rheumatoid arthritis.


REPRESENTATION

The Veteran is represented by:  Barbara R. Lincoln, Agent


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel


INTRODUCTION

The Veteran served on active duty from January 1948 to January 1952.  Service personnel records demonstrate that he was award a Combat Infantry Badge.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In April 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of this hearing has been associated with the claims file.

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2017).


REMAND

The Board observes that the Veterans' service treatment records were almost entirely destroyed in a fire.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991) (holding that, when records in the possession of the government are unavailable through no fault of the Veteran, VA has a heightened obligation to assist the Veteran in the development of his case, and to explain findings and conclusions, as well as carefully consider the benefit of the doubt rule).

The Veteran was not provided a VA examination with respect to any of the above-captioned claims.  Generally, VA must provide a medical examination or obtain a medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2017).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, disease or injury is a low threshold.  McLendon, 20 Vet. App. at 83.

The evidence includes current diagnoses for the claimed disabilities, and the Veteran testified in April 2017 as to in-service events or injuries.  In the interest of fairness and due process, the Board finds that remand is warranted in order to provide the VA examinations.  O'Hare, 1 Vet. App. at 367.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must provide the Veteran with VA examinations regarding his coronary artery disease, COPD, hypertension, and rheumatoid arthritis.  The Veteran's electronic claims file must be made available to the examiner(s), and the examiner(s) must specify in the report(s) that it was contemporaneously reviewed.  All pertinent symptomatology and findings must be reported.  Any indicated special diagnostic tests that are deemed necessary for an accurate assessment must be conducted.  The examiner(s) should then provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's coronary artery disease, COPD, hypertension, and rheumatoid arthritis was/were incurred in or due to his active duty.  In so doing, the examiner must specifically consider and discuss the Veteran's assertions, including his April 2017 testimony.

All rendered opinions must be accompanied by a thorough rationale. 

2.  The Veteran must be advised of the importance of reporting to any scheduled examination and of the possible adverse consequences, to include the denial of his claims for failing to so report without good cause.  See 38 C.F.R. § 3.655 (2017).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled examination(s) must be included in the electronic claims file and must reflect that it was sent to his last known address of record.  If he fails to report, the electronic claims file must indicate whether the notification letter was returned as undeliverable.

3.  After the above has been completed, the AOJ should re-adjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the AOJ should provide the Veteran and his representative a supplemental statement of the case and be given the opportunity to respond thereto.  The AOJ should then return the appeal to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals


